DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
The “articulated sections” (as recited in claims 2 and 4);
The “attached cable” (as recited in claims 3, 4, and 5); and 
The “flexible tubing” (as recited in claims 4 and 5)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6-7, “the smart cosmetic brush virtual stylist” has no antecedent basis in the claims. For purposes of expediting examination, this term will be interpreted as --the smart cosmetic brush--. 
In claim 1, line 15, “the smart cosmetic app augmented reality” has no antecedent basis in the claims. 
In claim 1, line 15, “the purchaser” has no antecedent basis in the claims. 
Claims 11 and 16 have a similar problem. 
In claim 1, lines 18-19, “the purchase digital device display” has no antecedent basis in the claims. 
Claims 11 and 16 have a similar problem. 
In claim 2, lines 2-3, “the interior surfaces” has no antecedent basis in the claims. This objection could be overcome by simply reciting --interior surfaces-- (omitting “the”). 
Claims 3, 12, 13, 19, and 20 have a similar problem.
In claim 2, line 3, “the container” has no proper antecedent basis in the claims. This objection could be overcome by replacing “the container” with --the smart cosmetic container--. 
Claims 3, 12, 13, 19, and 20 have a similar problem.

Claims 5, 12, 17, and 20 have a similar problem. 
In claim 4, “the two staged mechanism plunger action” has no antecedent basis in the claims. 
In claim 4, line 2, “the brush” has no proper antecedent basis in the claims. This objection could be overcome by replacing the cited language with --the flexible extension brush--. 
Claims 5, 14, and 17 have a similar problem. 
In claim 4, “the second plunger action” has no antecedent basis in the claims.
Claims 5 and 14 have a similar problem. 
In claim 4, lines 2-3, “the articulated sections” has no antecedent basis in the claims. 
Claim 14 has a similar problem. 
In claim 5, line 1, “the two staged mechanism first plunger action” has no antecedent basis in the claims. 
In claim 5, lines 3-4, “the flexible tubing” has no antecedent basis in the claims. 
Claim 17 has a similar problem.
In claim 7, line 1, “the reorder” has no antecedent basis in the claims. Perhaps Applicant intended claim 7 to depend from claim 6?
In claim 8, line 3, “the cosmetic company palette” has no antecedent basin the claims. This objection could be overcome by reciting --a color palette of the cosmetic company--. 
In claim 10, lines 2-3, “the cosmetic product” has no antecedent basis in the claims.
Claims 15 and 18 have a similar problem. 

. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-11, Applicant recites “providing digital electronic devices and sensors coupled to the smart cosmetic container. However, it is not clear, from the disclosure, what digital electronic devices are coupled to the smart cosmetic container. It appears Applicant may be doubly reciting the digital electronic devices coupled to the smart cosmetic brush. 
Claims 11 and 16 have a similar problem. 
Additionally, in claim 1, Applicant recites plural sensors coupled to the smart cosmetic container. In paragraph [0051], of Applicant’s disclosure, Applicant recites, “a sensor to determine the quantity or volume of the cosmetic product remaining in the container 1000.” That 
Claims 11 and 16 have a similar problem.
Similarly, in claim 1, Applicant recites, “providing . . . sensors coupled to the smart cosmetic brush virtual stylist.” However, the disclosure (paragraph [0054] of Applicant’s specification) only refers to one sensor, a “light sensor,” coupled to the smart cosmetic brush. 
Claims 11 and 16 have a similar problem. 
In claim 1, line 19, the phrase “screen on screen presentations” is vague and indefinite. For purposes of expediting examination, the examiner will interpret “screen on screen” as an ability of the smart cosmetic app to show a cosmetic company video simultaneously while showing a video of the user applying cosmetics on the same display. 
Claims 9, 11, and 16 have a similar problem and will be interpreted in a similar manner. 
	In claim 2, “providing a flexible extension brush comprised of articulated sections” appears to be partly a double recitation of the flexible extension brush recited in claim 1. This rejection could be overcome by reciting claim 2 as follows:
2.	The method of claim 1, wherein said flexible extension brush includes articulated sections that include an extendable last section to reach all interior surfaces of the smart cosmetic container. 
	In claim 3, “a flexible extension brush comprised of the flexible extension” appears to be partly a double recitation of the flexible extension brush recited in claim 1. 
This rejection could be overcome by reciting claim 2 as follows:

Claims 12-13, 19 and 20 have a similar problem. 
	In claim 9, Applicant recites that “a feature of the smart cosmetic brush virtual stylist” is for “screen on screen displays.” However, this appears to be a feature of the smart cosmetic app, rather than the smart cosmetic brush virtual stylist. 
	In claim 10, it is not clear if “a smart cosmetic container volume sensor” is part of or separate from the “sensors coupled to the smart cosmetic container” as recited in claim 1. 
In claim 11, lines 15-16 do not appear to make grammatic sense. A word such as --how-- appears to be missing from before “different.” 
In claim 11, line 16, language appears to be missing after “the.” The examiner is interpreting the claim as if the language --smart cosmetic brush virtual stylist-- is inserted after “the.” 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 have been indicated as containing allowable subject matter primarily for the 
steps of providing a flexible extension brush housed in a brush sheath coupled to a smart cosmetic brush; providing digital electronic devices and sensors coupled to the smart cosmetic brush virtual stylist; and using the smart cosmetic app augmented reality to allow the purchaser to demonstrate to friends and family on social media different cosmetic products colors and materials appear on themselves. 
	Claims 11-15 have been indicated as containing allowable subject matter primarily for a flexible extension brush housed in a brush sheath coupled to a smart cosmetic brush virtual stylist; an augmented reality system coupled to the smart cosmetic app to allow the purchaser to demonstrate to friends and family on social media how different cosmetic products colors and materials appear on themselves applied with the smart cosmetic brush virtual stylist; and a screen on screen system coupled to the smart cosmetic app to allow the purchaser for interacting with cosmetic company videos displayed on the purchase digital device display for screen on screen presentations and purchaser follow along participation.
	Claims 16-20 have been indicated as containing allowable subject matter primarily for  the  smart cosmetic brush virtual stylist coupled; the smart cosmetic app configured for receiving reorders of cosmetic product from the smart cosmetic container and transmitting the reorders to a cosmetic company automatically based on sensor volume detection of the remaining contents volume; an augmented reality system coupled to the smart cosmetic app configured to allow the purchaser to demonstrate to friends and family on social media different cosmetic products colors and materials appearance on themselves; and the screen on screen system coupled to the .

The following claims 1-20 drafted by the examiner and considered to distinguish patentably over the art of record in this application, claims 1-20 are presented to applicant for consideration: 
1. 	A method, comprising: 
providing a flexible extension brush housed in a brush sheath coupled to a smart cosmetic brush virtual stylist; 
providing a two-stage mechanism coupled to a flexible extension cap to actuate the flexible extension brush; 
providing a smart cosmetic container for attachment to the smart cosmetic brush virtual stylist; 
providing a digital electronic device and a sensor communicatively
providing a sensor, wherein said digital electronic device is also communicatively coupled to the smart cosmetic container; 
communicating with a smart cosmetic app from the smart cosmetic container to a cosmetic company to reorder cosmetic products automatically based on sensor volume detection; 
a smart cosmetic app augmented reality system to allow a purchaser to demonstrate to friends and family, on social media, how different cosmetic products colors and materials appear on the purchaser
wherein the smart cosmetic app is configured to simultaneously display a cosmetic company video and a video of the purchaser following instructions from the cosmetic company video

2. 	The method of claim 1, wherein said flexible extension brush further comprises articulated sections that include an extendable last section to reach all  smart cosmetic container.  

3. 	The method of claim 1, wherein said flexible extension brush further comprises a flexible extension with an attached cable to cause flexing of a flexible tubing of the flexible extension brush to reach all  smart cosmetic container.  
4. 	The method of claim [[1]]2, firther comprising a two staged mechanism plunger action, wherein a first plunger action of the two staged mechanism plunger action extends the flexible extension brush and and a second plunger action of the two staged mechanism plunger action applies pressure to the articulated sections with an attached cable to cause the flexing of the articulated sections.
3, further comprising a two staged mechanism wherein a first plunger action of the two staged mechanism plunger action extends the flexible extension brush and the second plunger action of the two staged mechanism plunger action applies pressure to the flexible extension with [[an]]said attached cable to cause [[the]] extension and flexing of the flexible tubing.

6.  	The method of claim 1, further comprising providing WI-FI and cellular connectivity with the smart cosmetic app for automatically transmitting a reorder to the cosmetic company.  

7. 	The method of claim 1, wherein the smart cosmetic app tracks [[the]]a reorder and alerts the purchaser when it is arriving.  

8. 	The method of claim 1, further comprising providing a feature of the smart cosmetic brush virtual stylist for using augmented reality to apply a blank color that is colorized from [[the]]a cosmetic company palette.  

9. 	The method of claim 1, further comprising providing a feature of the smart cosmetic app for simultaneously displaying a cosmetic company video showing how celebrities, actors and/or performers apply cosmetics for different occasions and  displaying a video of the purchaser following  presented in the cosmetic company video.  

10. 	The method of claim 1, wherein the sensor coupled to the smart cosmetic container is a volume sensor capable of setting an adjustable predetermined limit for reordering a cosmetic product stored in the smart cosmetic container when the volume of the cosmetic product reaches the adjustable predetermined limit.  

11. 	An apparatus, comprising: 
a flexible extension brush housed in a brush sheath coupled to a smart cosmetic brush virtual stylist; 
a two-stage mechanism coupled to a flexible extension cap to actuate the flexible extension brush; 
a smart cosmetic container attachable to the smart cosmetic brush virtual stylist; 
a devicea sensor
a a sensor coupled to the smart cosmetic container, wherein said digital electronic device is also communicatively coupled to the smart cosmetic container; 
a smart cosmetic app for communicating from the smart cosmetic container to a cosmetic company to reorder a cosmetic product stored in the smart cosmetic container, automatically, based ona volume of the cosmetic product detected in the smart cosmetic container
an augmented reality system coupled to the smart cosmetic app to allow [[the]]a purchaser of the cosmetic product to demonstrate to friends and family, on social media, how different cosmetic products colors and materials appear on themselves applied with the smart cosmetic brush virtual stylist; and 
wherein the smart cosmetic app is configured to simultaneously display a cosmetic company video and a video of following instructions from the cosmetic company videoa display of the digital device

12. 	The apparatus of claim 11, wherin the smart cosmetic brush virtual stylist further comprises a flexible extension brush comprised of [[the]]a flexible extension with an attached cable to cause flexing of a flexible tubing to reach all [[the]] interior surfaces of the smart cosmetic container.  

13. 	The apparatus of claim 11, wherein the smart cosmetic brush virtual stylist further comprises a flexible extension brush comprised of articulated sections that include an extendable last section to reach all [[the]] interior surfaces of the smart cosmetic container.  

13, further comprising a two staged mechanism plunger action mechanism configured to first extend the smart cosmetic brush virtual syslist and then apply pressure to the articulated sections with an attached cable to cause [[the]] flexing of the articulated sections.  

15. 	The apparatus of claim 11, wherein the sensor coupled to the smart cosmetic container is a smart cosmetic container volume sensor configured for setting an adjustable predetermined limit for reordering the cosmetic product stored in the smart cosmetic container when the volume of the cosmetic product in the smart cosmetic container reaches the adjustable predetermined limit.  

16. 	An apparatus, comprising: 
a smart cosmetic brush virtual stylist coupled to a flexible extension cap configured with a brush sheath including a flexible extension brush housed within the brush sheath; 
a two-stage mechanism coupled to the flexible extension cap configured to actuate the flexible extension brush; 
a smart cosmetic container attachable to the smart cosmetic brush virtual stylist; 
a plurality of digital electronic devices and sensors coupled to the smart cosmetic brush virtual stylist; 
a devicea sensor of cosmetic product in the smart cosmetic contianer; 
the cosmetic product from the smart cosmetic container and transmitting the reorders to a cosmetic company, automatically, based on the volume of detected cosmetic product in the smart cosmetic container
an augmented reality system coupled to the smart cosmetic app configured to allow the purchaser to demonstrate to friends and family, on social media, different cosmetic products colors and materials appearance on the purchaser
wherein the smart cosmetic app includes a system configured to simultaneously display a cosmetic company video and a video of the purchaser following instructions from the cosmetic company video

17. 	The apparatus of claim 16, further comprising a two staged mechanism configured with a first plunger action to extend the smart cosmetic brush virtual stylist and a second plunger action to apply pressure to [[the]]a flexible extension of the smart cosmetic brush virtual stylist , and
wherein a cable attached to the smart cosmetic brush virtual stylistcauses [[the]]an extension and flexing of  of the smart cosmetic brush virtual stylist. 
 
wherein the sensor coupled to th smart cosmetic container is a volume sensor configured for setting an adjustable predetermined limit for reordering the cosmetic product in the smart cosmetic container when the volume of the cosmetic product in the smart cosmetic container reaches the adjustable predetermined limit.  

19. 	The apparatus of claim 16, wherein the smart cosmetic brush virtual stylist includes a flexible extension brush configured with articulated sections and an extendable last section to create a curved extended brush for reaching all [[the]] interior surfaces of the smart cosmetic container.  

20. 	The apparatus of claim 19, wherein the flexible extension brush further comprises an attached cable to cause flexing of a flexible tubing on the smart cosmetic brush virtual stylist configured to reach all [[the]] interior surfaces of the smart cosmetic container.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Epli is cited to show an example of an extendable brush in a cosmetic container. Hino is cited to show an example of smart cosmetic container with a sensor that automatically reorders more cosmetic when the level is low. Nakano is the closest prior art that teaches instructional videos for makeup application and allows viewing a video of the user applying makeup at the same time as the instruction video. However, Nakano does not disclose a smart cosmetic brush . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 21, 2022